EXHIBIT 99.1 CWMBS, INC., Depositor COUNTRYWIDE HOME LOANS, INC., Seller PARK GRANADA LLC, Seller PARK MONACO INC., Seller PARK SIENNA LLC, Seller COUNTRYWIDE HOME LOANS SERVICING LP, Master Servicer and THE BANK OF NEW YORK, Trustee POOLING AND SERVICING AGREEMENT Dated as of September 1, 2007 CHL MORTGAGE PASS-THROUGH TRUST 2007-HY6 MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2007-HY6 Table of Contents Page ARTICLE I DEFINITIONS SECTION 1.01. Defined Terms. 10 SECTION 1.02. Certain Interpretative Principles. 41 ARTICLE II CONVEYANCE OF MORTGAGE LOANS; REPRESENTATIONS AND WARRANTIES SECTION 2.01. Conveyance of Mortgage Loans 42 SECTION 2.02. Acceptance by Trustee of the Mortgage Loans. 46 SECTION 2.03. Representations, Warranties and Covenants of the Sellers and Master Servicer. 48 SECTION 2.04. Representations and Warranties of the Depositor as to the Mortgage Loans. 51 SECTION 2.05. Delivery of Opinion of Counsel in Connection with Substitutions. 51 SECTION 2.06. Execution and Delivery of Certificates. 52 SECTION 2.07. REMIC Matters. 52 SECTION 2.08. Covenants of the Master Servicer. 52 ARTICLE III ADMINISTRATION AND SERVICING OF MORTGAGE LOANS SECTION 3.01. Master Servicer to Service Mortgage Loans. 53 SECTION 3.02. Subservicing; Enforcement of the Obligations of Subservicers. 54 SECTION 3.03. Rights of the Depositor and the Trustee in Respect of the Master Servicer. 54 SECTION 3.04. Trustee to Act as Master Servicer. 55 SECTION 3.05. Collection of Mortgage Loan Payments; Certificate Account; Distribution Account. 55 SECTION 3.06. Collection of Taxes, Assessments and Similar Items; Escrow Accounts. 58 SECTION 3.07. Access to Certain Documentation and Information Regarding the Mortgage Loans. 59 SECTION 3.08. Permitted Withdrawals from the Certificate Account and the Distribution Account. 59 SECTION 3.09. Maintenance of Hazard Insurance; Maintenance of Primary Insurance Policies. 61 SECTION 3.10. Enforcement of Due-on-Sale Clauses; Assumption Agreements. 62 SECTION 3.11. Realization Upon Defaulted Mortgage Loans; Repurchase of Certain Mortgage Loans. 63 SECTION 3.12. Trustee to Cooperate; Release of Mortgage Files. 67 i SECTION 3.13. Documents, Records and Funds in Possession of Master Servicer to be Held for the Trustee. 68 SECTION 3.14. Servicing Compensation. 68 SECTION 3.15. Access to Certain Documentation. 69 SECTION 3.16. Annual Statement as to Compliance. 69 SECTION 3.17. Errors and Omissions Insurance; Fidelity Bonds. 69 SECTION 3.18. Notification of Adjustments. 70 ARTICLE IV DISTRIBUTIONS AND ADVANCES BY THE MASTER SERVICER SECTION 4.01. Advances. 71 SECTION 4.02. Priorities of Distribution. 72 SECTION 4.03. [Reserved]. 76 SECTION 4.04. Allocation of Realized Losses. 76 SECTION 4.05. Cross-Collateralization; Adjustments to Available Funds 77 SECTION 4.06. Monthly Statements to Certificateholders. 78 ARTICLE V THE CERTIFICATES SECTION 5.01. The Certificates. 80 SECTION 5.02. Certificate Register; Registration of Transfer and Exchange of Certificates. 80 SECTION 5.03. Mutilated, Destroyed, Lost or Stolen Certificates. 85 SECTION 5.04. Persons Deemed Owners. 85 SECTION 5.05. Access to List of Certificateholders’ Names and Addresses. 85 SECTION 5.06. Maintenance of Office or Agency. 86 ARTICLE VI THE DEPOSITOR AND THE MASTER SERVICER SECTION 6.01. Respective Liabilities of the Depositor and the Master Servicer. 87 SECTION 6.02. Merger or Consolidation of the Depositor or the Master Servicer. 87 SECTION 6.03. Limitation on Liability of the Depositor, the Sellers, the Master Servicer and Others. 87 SECTION 6.04. Limitation on Resignation of Master Servicer. 88 ARTICLE VII DEFAULT SECTION 7.01. Events of Default. 89 SECTION 7.02. Trustee to Act; Appointment of Successor. 91 SECTION 7.03. Notification to Certificateholders. 92 ARTICLE VIII CONCERNING THE TRUSTEE SECTION 8.01. Duties of Trustee. 93 SECTION 8.02. Certain Matters Affecting the Trustee. 94 SECTION 8.03. Trustee Not Liable for Certificates or Mortgage Loans. 95 SECTION 8.04. Trustee May Own Certificates. 95 ii SECTION 8.05. Trustee’s Fees and Expenses. 95 SECTION 8.06. Eligibility Requirements for Trustee. 96 SECTION 8.07. Resignation and Removal of Trustee. 96 SECTION 8.08. Successor Trustee. 97 SECTION 8.09. Merger or Consolidation of Trustee. 98 SECTION 8.10. Appointment of Co-Trustee or Separate Trustee. 98 SECTION 8.11. Tax Matters. 100 SECTION 8.12. Monitoring of Significance Percentage. 101 ARTICLE IX TERMINATION SECTION 9.01. Termination upon Liquidation or Purchase of all Mortgage Loans. 102 SECTION 9.02. Final Distribution on the Certificates. 102 SECTION 9.03. Additional Termination Requirements. 103 ARTICLE X MISCELLANEOUS PROVISIONS SECTION 10.01. Amendment. 105 SECTION 10.02. Recordation of Agreement; Counterparts. 106 SECTION 10.03. Governing Law. 107 SECTION 10.04. Intention of Parties. 107 SECTION 10.05. Notices. 108 SECTION 10.06. Severability of Provisions. 110 SECTION 10.07. Assignment. 110 SECTION 10.08. Limitation on Rights of Certificateholders. 110 SECTION 10.09. Inspection and Audit Rights. 111 SECTION 10.10. Certificates Nonassessable and Fully Paid. 111 SECTION 10.11. [Reserved]. 111 SECTION 10.12. Protection of Assets. 111 ARTICLE XI EXCHANGE ACT REPORTING SECTION 11.01. Filing Obligations. 112 SECTION 11.02. Form 10-D Filings. 112 SECTION 11.03. Form 8-K Filings. 113 SECTION 11.04. Form 10-K Filings. 113 SECTION 11.05. Sarbanes-Oxley Certification. 114 SECTION 11.06. Form 15 Filing. 114 SECTION 11.07. Report on Assessment of Compliance and Attestation. 115 SECTION 11.08. Use of Subservicers and Subcontractors. 116 SECTION 11.09. Amendments. 117 SECTION 11.10. Reconciliation of Accounts. 117 iii SCHEDULES Schedule I: Mortgage Loan Schedule S-I-1 Schedule II-A: Representations and Warranties of Countrywide S-II-A-1 Schedule II-B: Representations and Warranties of Park Granada S-II-B-1 Schedule II-C: Representations and Warranties of Park Monaco S-II-C-1 Schedule II-D: Representations and Warranties of Park Sienna S-II-D-1 Schedule III-A: Representations and Warranties of Countrywide as to all of the Mortgage Loans S-III-A-1 Schedule III-B: Representations and Warranties of Countrywide as to the Countrywide Mortgage Loans S-III-B-1 Schedule III-C: Representations and Warranties of Park Granada as to the Park Granada Mortgage Loans S-III-C-1 Schedule III-D: Representations and Warranties of Park Monaco as to the Park Monaco Mortgage Loans S-III-D-1 Schedule III-E: Representations and Warranties of Park Sienna as to the Park Sienna Mortgage Loans S-III-E-1 Schedule IV: Representations and Warranties of the Master Servicer S-IV-1 Schedule V: Principal Balances Schedule [if applicable] S-V-1 Schedule VI: Form of Monthly Master Servicer Report S-VI-1 EXHIBITS Exhibit A: Form of Senior Certificate (excluding Notional Amount Certificates) A-1 Exhibit B: Form of Subordinated Certificate B-1 Exhibit C: Form of ClassA-R Certificate C-1 Exhibit D: Form of Notional Amount Certificate D-1 Exhibit E: Form of Reverse of Certificates E-1 Exhibit F: Form of Initial Certification of Trustee F-1 Exhibit G: Form of Delay Delivery Certification of Trustee G-1 Exhibit H: Form of Final Certification of Trustee H-1 Exhibit I: Form of Transfer Affidavit I-1 Exhibit J-1: Form of Transferor Certificate (Residual) J-1 Exhibit J-2: Form of Transferor Certificate (Private) J-2 Exhibit K: Form of Investment Letter [Non-Rule 144A] K-1 Exhibit L-1: Form of Rule 144A Letter L-1-1 Exhibit L-2 Form of ERISA Letter L-2-1 Exhibit M: Form of Request for Release (for Trustee) M-1 Exhibit N: Form of Request for Release (Mortgage Loan) Paid in Full, Repurchased and Replaced) N-1 Exhibit O: Standard & Poor’s LEVELS® Version 6.0 Glossary Revised, Appendix E O-1 Exhibit P: [Reserved] P-1 Exhibit Q Monthly Report Q-1 Exhibit R-1 Form of Performance Certification (Subservicer) R-1 Exhibit R-2 Form of Performance Certification (Trustee) R-2 iv Exhibit S Form of Servicing Criteria to be Addressed in Assessment of Compliance Statement S-1 Exhibit T List of Item 1119 Parties T-1 Exhibit U Form of Sarbanes-Oxley Certification (Replacement Master Servicer) U-1 v THIS POOLING AND SERVICING AGREEMENT, dated as of September 1, 2007, among CWMBS, INC., a Delaware corporation, as depositor (the “Depositor”), COUNTRYWIDE HOME LOANS, INC. (“Countrywide”), a New York corporation, as a seller (a “Seller”), PARK GRANADA LLC (“Park Granada”), a Delaware limited liability company, as a seller (a “Seller”), PARK MONACO INC. (“Park Monaco”), a Delaware corporation, as a seller (a “Seller”), PARK SIENNA LLC (“Park Sienna”), a Delaware limited liability company, as a seller (a “Seller”), COUNTRYWIDE HOME LOANS SERVICING LP, a Texas limited partnership, as master servicer (the “Master Servicer”), and THE BANK OF NEW YORK, a banking corporation organized under the laws of the State of New York, as trustee (the “Trustee”). WITNESSETH THAT In consideration of the mutual agreements contained in this Agreement, the parties to this Agreement agree as follows: PRELIMINARY STATEMENT The Depositor is the owner of the Trust Fund that is hereby conveyed to the Trustee in return for the Certificates. For federal income tax purposes, the Trust Fund, will consist of three real estate mortgage investment conduits (each a “REMIC” or, in the alternative, the “Lower Tier REMIC,” the “Middle Tier REMIC” and the “Master REMIC,” respectively). Each Certificate, other than the Class A-R Certificate, will represent ownership of one or more regular interests in the Master REMIC for purposes of the REMIC Provisions.The Class A-R Certificate represents ownership of the sole class of residual interest in the Lower Tier REMIC, the Middle Tier REMIC and the Master REMIC.The Master REMIC will hold as assets the several classes of uncertificated Middle Tier REMIC Interests (other than the Class MT-A-R Interest).The Middle Tier REMIC will hold as assets the several classes of uncertificated Lower Tier REMIC Interests (other than the Class LT-A-R Interest).The Lower Tier REMIC will hold as assets all property of the Trust Fund.Each Middle Tier REMIC Interest (other than the Class MT-A-R Interest) is hereby designated as a regular interest in the Middle Tier REMIC.Each Lower Tier REMIC Interest (other than the Class LT-A-R Interest) is hereby designated as a regular interest in the Lower Tier REMIC.The latest possible maturity date of all REMIC regular interests created in this Agreement shall be the Latest Possible Maturity Date. The following table set forth characteristics of the Interests in the Lower Tier REMIC: The Lower Tier REMIC Interests Initial Principal Balance Interest Rate Corresponding Loan Group LT-A-1 (1) (2) 1 LT-B-1 (1) (2) 1 LT-C-1 (1) (2) 1 LT-A-2 (1) (2) 2 LT-B-2 (1) (2) 2 LT-C-2 (1) (2) 2 LT-A-3 (1) (2) 3 LT-B-3 (1) (2) 3 LT-C-3 (1) (2) 3 LT-A-4 (1) (2) 4 LT-B-4 (1) (2) 4 LT-C-4 (1) (2) 4 LT-A-R (3) (3) N/A (1) Each Class A Lower Tier REMIC Interest will have an Initial Principal Balance equal to 0.9% of the Subordinated Portion of its Corresponding Loan Group.Each Class B Lower Tier REMIC Interest will have an Initial Principal Balance equal to 0.1% of the Subordinated Portion of its Corresponding Loan Group.Each Class C Lower Tier REMIC Interest will have an Initial Principal Balance equal to the excess of the aggregate Stated Principal Balance of the Mortgage Loans of its Corresponding Loan Group over the initial aggregate principal balances of the Class A and Class B Lower Tier REMIC Interests corresponding to such Loan Group. (2) This Lower Tier REMIC Interest will have an Interest Rate equal to the weighted average of the Adjusted Net Mortgage Rates of the Mortgage Loans in the Corresponding Loan Group. (3) The Class LT-A-R Lower Tier REMIC Interest is the sole class of residual interest in the Lower Tier REMIC.It has no principal balance and pays no principal or interest. On each Distribution Date, the Available Funds shall be distributed with respect to the Lower Tier REMIC Interests in the following manner: (1)Interest.Interest is to be distributed with respect to each Lower Tier REMIC Interest at the rate, or according to the formulas, described above; (2)
